May 10, 1972



Hon. Jimmie D. Oglesby                   Opinion No. M- 1125
County Attorney
Midland County Courthouse                Re:   Salary of the judge of the
Midland, Texas 79701                           Court of Domestic Relations
                                               in and for Midland County,
Dear Mr. Oglesby:                              Texas.

          Your request for an opinion on the above subject matter
asks the following questions:

          "1. Does Section 6 of Article 2338-20
     R.S.C. have prospective application when it
     specifies a salary equal to that 'paid to the
     District Judge'?   In other words, does it mean
     that the Commissioners Court is duty bound under
     the law, and without any discretion in the matter,
     to match each and every increment which the State
     gives to the District Judge, regardless of when
     and how much, and also to match the annual sup-
     plemental salary the County,pays and has paid to
     the District Judge under Articles 6819a-27 and
     51394, V.C.S.; or does it mean that the salary
     entitlement of the Domestic Relations Judge from
     year to year is restricted to the annual salary
     being paid to the District Judge in the year
     1965 when the statute was enacted ($20,800.00)?

          ”2 . Are the orders of the Midland County
     Commissioners Court setting the salary of the
     Domestic  Judge for 1972 and prior years immune
     from collateral attack?

          ”3 . Does Article 3912k, R.C.S. repeal the
     salary provisions of Section 6 of Article 2338-201
     If so:

          "(a) Must the Domestic Judge submit his claim
     for arrearages to the Salary Grievance Committee
     created by Art. 3912k?


                                -5473-
Hon. Jimmie D. Oglesby, page 2     (M-1125)



          w (b) Must he submit his grievance as to
     the setting of his present and future salary
     to such committee?

          "4 . What is the minimum salary which may
     legally be set for the Domestic Judge for 1972
     and subsequent years?"

          Section 6 of Article 2338-20, Vernon's Civil Statutes,
provides, in part:
          11
           . . . The Judge of the Court of Domestic
     Relations in and for Midland County, Texas,
     shall be paid a salary which shall be equal to
     the total salary paid to the District Judge of
     the 142nd Judicial District Court of Midland
     County, which shall be paid by the Commissioners
     Court of Midland County out of the General Fund
     or the Officers' Salary Fund of the Country. . . ."

           In construing the above quoted provision, it was held
in Attorney General's Opinion C-491 (1965):

          "The phrase 'total salary'~ as that phrase is
     used in paragraph 6 of House Bill 1158, quoted
     above, means that a judge of the court of domestic
     relations is entitled to receive the same salary
     as a district judge. Attorney General's letter
     Opinion MS-51 (1953). Therefore, the Judge of the
     Court of Domestic Relations for Midland County is
     entitled to receive as salary the amount payable
     to the Judge of the 142nd Judicial District Court
     under the provisions of the Appropriations Bill
     for the next biennium, House Bill 12, 59th Legis-
     lature, 1965, and that additional salary paid to
     the district judge under the provisions of Article
     6819a-27, Vernon's Civil Statutes, as well as that
     compensation to which the district judge is en-
     titled to receive under the provisions of Article
     5139Q, Vernon's Civil Statutes, as a member of the
     Midland County Juvenile Board."    (at p. 3, 2321.)

          You are therefore advised, in answer to your first question,
that the provisions of Section 6 of Article 2338-20 above quoted
have prospective application,  In other words, the salary of the
Judge of the Court of Domestic Relations is not limited to the salary

                                 -5474-
.   -




    Hon. Jimmie D. Oglesby, page 3      (M-1125)



    paid the District Judge of the 142nd Judicial District Court "for
    the year 1965" for the reason that such phrase does not appear in
    Article 2338-20. On the contrary, Section 6 requires that the
    Judge of the Court of Domestic Relations in and for Midland County,
    Texas, be paid the same salary that is received by the Judge of
    the 142nd Judicial District Court.

              Turning to your second question, you state in your re-
    quest that the Judge of the Court of Domestic Relations has re-
    ceived a salary less than the salary paid the District Judge of
    the 142nd Judicial District Court for the years 1967, 1968, 1969,
    1970, 1971 and during 1972 until this time.

              Since the provisions of Section 6 of Article 2338-20
    require the Judge of the Domestic Relations Court to receive the
    same salary as that paid the Judge of the 142nd Judicial District
    Court, it is our opinion that the Judge of the Domestic Relations
    Court has a claim against the county for the difference between
    the amount paid the Judge of the 142nd Judicial District and the
    amount the Judge of the Domestic Relations Court received.

              Turning to your third question, the provisions of Article
    3912k apply to all county and precinct officials and employees who
    are paid wholly from county funds with certain exceptions listed in
    Section 7 of Article 3912k.

              The Court of Domestic Rleations in and for Midland County,
    Texas, is neither a district court nor a county court. It is a
    court established by the Legislature by Article 2338-20, under the
    authority granted it by Section 1 of Article V of the Constitution
    of Texas to ". D . establish such other courts as it mav deem
    necessary."  Jordan v. Crudgingtonc 149 Tex...237, 231 SIW.2d 641,
    645 (1950)s

              Since the Domestic Relations Court of Midland County is
    neither a county court nor a district court, the Judge of that Court
    is not a county officer nor a precinct official nor an employee of
    the county. Therefore, the provisions of Article 3912k are not ap-
    plicable to his salary. You are therefore advised that Article
    2338-20 is not repealed by Article 3912k.

              Our answer to your fourth question is the same as our
    answer to question number one. The Judge of the Court of Domestic
    Relations in and for Midland County, Texas, is entitled to receive.
    the same salary as is paid the Judge of the 142nd Judicial District
    Court.

                                     -5475-
Hon. Jimmie D. Oglesby, page 4      (M-1125)



                        SUMMARY

          The salary of the Judge of the Court of
     Domestic Relations in and for Midland County,
     Texas, is governed by Article 2338-20, V.C.S.,
     which has not been repealed by Article 3912k,
     V.C.S. Under Section 6 the Judge of the Court
     of Domestic Relations is entitled to receive
     the same salary as that paid the Judge of the
     142nd District Court.

                                     truly yours,

                                             r 1,.
                                           o'*  "
                                      RD C. MA TIN
                                      ey General of Texas

Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Bill Campbell
Bob Lattimore
Scott Garrison
Jack Traylor

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                  -5476-